Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered May 20, 2009, as amended July 2, 2009, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to an aggregate term of six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. We do not find the police testimony to be implausible or materially inconsistent. Concur—Gonzalez, P.J., Sweeny, Acosta, Renwick and Román, JJ.